Citation Nr: 0415316	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  96-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for the veteran's degenerative arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from October 1973 to May 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that, in pertinent 
part, established service connection for degenerative 
arthritis of the cervical spine and assigned a 10 percent 
evaluation for the disability.  The Board remanded the case 
in November 1997 and in December 1998 for further 
development.  In December 1998, the RO indicated that the 
veteran had relocated to Arizona.  The veteran's claims files 
were subsequently transferred to the Phoenix, Arizona, RO.  
In March 2002, the RO increased the disability rating for his 
degenerative arthritis of the cervical spine to 20 percent 
disabling.  In June 2003, the Board issued another remand for 
further development of the case.  The veteran has been 
represented by the American Legion throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on the veteran's part.

In March and May 1995, the veteran submitted Persian Gulf 
claims for service connection for blurred vision, memory 
loss, joint pain, mood swings, depression, removal of 
salivary duct stone, rheumatoid arthritis, Epstein Barr 
virus, RA titer, calcaneal osteophyte on the right foot, and 
thoracic scoliosis.  The RO has yet issued a rating decision 
addressing the Gulf War claims.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when VA 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2002).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  


REMAND

The June 1994 compensation application reflects that R. 
Richards, D.C., treated the veteran for his neck condition.  
A December 1995 private clinical note reflects that the 
veteran was scheduled for a follow-up for his neck pain with 
R. Hunt, M.D., in February 1996.  Clinical documentation of 
the cited treatment is not of record.  VA should obtain all 
relevant private treatment records that could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran was last afforded VA compensation examination in 
July 2003 for degenerative arthritis of the cervical spine.  
In September 2003, the Secretary of VA amended the portions 
of the Schedule For Rating Disabilities applicable to spinal 
and other back disabilities.  The July 2003 examination did 
not fully address the factors delineated in the amended 
Schedule For Rating Disabilities, 68 Fed. Reg. 51454 (Sept. 
26, 2003), to accurately adjudicate the veteran's claim.  
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that VA compensation 
examination is required to resolve the issue raised by the 
instant appeal.

Additionally, the Board observes that the evaluation of the 
veteran's degenerative arthritis of the cervical spine has 
not been reviewed by the RO under the amended regulations.  

The statutes and regulations governing the adjudication of 
claims for VA direct that, upon receipt of a complete or 
substantially complete application, VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the veteran's claims.  VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran was 
apparently not provided with a VCAA notice that informed him 
of the evidence needed to support his claim for an initial 
disability evaluation.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
degenerative arthritis of the cervical 
spine after May 1993, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Dr. Richards, Dr. 
Hunt, and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation, which is not already of 
record, pertaining to treatment of the 
veteran be forwarded for incorporation 
into the record.  

4.  The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his degenerative arthritis of the 
cervical spine.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  Send 
the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.

During the pendency of this appeal, VA 
issued new regulations for evaluating 
spinal and other back disorders, 
effective as of September 26, 2003.  
Therefore, the VA examination should be 
conducted in a manner that involves a 
review of the rating schedule criteria 
and regulations for the spine, both prior 
to and as of September 23, 2003, which is 
the effective date of the revised 
criteria for evaluating spinal and other 
back disorders.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Specifically, the 
examining physician should provide the 
forward flexion and the combined range of 
motion of the thoracolumbar and the 
cervical spine.  The examiner should also 
advance an opinion as to whether the 
veteran's degenerative arthritis of the 
cervical spine is moderate or severe.

The examiner should also identify the 
limitation of activity imposed by the 
veteran's service-connected degenerative 
arthritis of the cervical spine and any 
associated pain with a full description 
of the effect of the disabilities upon 
his ordinary activities.  The examiner 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the cervical spine should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's degenerative arthritis of 
the cervical spine upon his vocational 
pursuits.  
	
If the veteran is unable to perform the 
requested range of motion testing for any 
reason, i.e., as a result of his service-
connected migraine headache disorder, the 
examiner should determine whether the 
veteran is capable of completing such 
testing and, if so, the veteran should be 
rescheduled for an examination at a time 
when he is able to cooperate with the 
examination.

5. The RO should provide adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

6.  The RO should then readjudicate the 
veteran's entitlement to an initial 
disability rating for degenerative 
arthritis of the cervical spine with 
express consideration of VAOPGCPREC 3-
2000.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


